DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “…aged men feeling stress due to cut-off from family members…” in page 1 needs to be corrected.  A suggested correction is --aged men feeling stress due to being cut-off from family members--.
“…the receiver may be used for an incoming calls…” in page 7 needs to be corrected.  A suggested correction is --the receiver may be used for an incoming call[[s]]--.
“…For further another example, the second sensor may include at least one of a taste sensor or an olfactory sensor …” in page  15 needs to be corrected.  A suggested correction is –[[For further]] As another example, the second sensor may include at least one of a taste sensor or an olfactory sensor --.
“…In this case, in response to sensing the body wearing or the body mount…” in page  29 needs to be corrected.  A suggested correction is --In this case, in response to sensing the body [[wearing]] wearable or the body mount--.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 in line 3 and 4 recite the limitation "the first meditation content" and in line 6 and 7 recites “the second meditation content”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 in line 2 and 4 recites the limitation  “the type of stress”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 in line 3 and 4 recite the limitation "the first meditation content" and in line 6 and 7 recites “the second meditation content”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 in line 2 and 4 recites the limitation  “the type of stress”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 11, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Pindado; Jesus et al. (Pub. No.: US 20160228640 A1, hereinafter referred to as “Pindado”).
As per independent Claim 1, Pindado discloses an electronic device (Pindado in at abstract, fig. 1, [0009-0013], [0028-0032], [0035-0046], [0056], [0071], [0089] for example discloses relevant subject-matter. More specifically, Pindado in at least fig. 1, [0028-0029] for example discloses an electronic device. See at least [0028] “the system 100 can include one or more sensing devices 110, a smart phone or hub 130, and target device 150 and/or controller 160… analytics system 140 can also be connected to the system 100. The controller 160 can be connected to and used to control a target device 162”) comprising: 
a communication interface comprising communication circuitry; a memory; and at least one processor operatively coupled to the communication interface and the memory (Pindado in at least fig.1, [0028-0029], [0037-0038] for example discloses a communication interface comprising communication circuitry; a memory; and at least one processor operatively coupled to the communication interface and the memory), 
wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device (Pindado in at least [0028-0029], [0037-0038], [0056] for example discloses wherein the memory is configured to store instructions that, when 
receive stress information from at least one collecting device using the communication interface (Pindado in at least [0010], [0029-0030], [0056] for example discloses receive stress information such as physical stress indicators such as heart rate variability and mental, emotional, and psychiatric stress indicators from at least one collecting device using the communication interface. See at least Pindado [0029-0030] “The sensing device 110 can be any device capable of detecting or measuring physical, physiologic or biologic functions and more than one sensing device can included in the system 100… sensors and types of sensor data include…electrode arrays for measuring … heart rate, heart rate variability”; [0010] “one or more people and/or subjects can be monitored by one or more sensing devices that indicate one or more conditions of some or all of the people and/or subjects. The conditions can include physical conditions…The conditions can include physiologic or biologic conditions…The conditions can include mental, emotional, and psychiatric conditions, such as, mood, focus, concentration, depression, and alertness.” and [0056] “detect … status (e.g., state of mind, mental condition and/or attitude”); 
confirm meditation content corresponding to a stress level based on at least part of the received stress information (Pindado in at least [0044], [0071] for example discloses confirm meditation content corresponding to a stress level based on at least part of the received stress information. See at least [0044] “The analytics system 140 can include one or more computers that are configured to receive the sensing data. The sensing data can be transmitted by the smart phone 130 to the analytics system 140 over … the analytics system 140 can generate one or more commands and/or data and send one or more of those commands and/or data to the smart phone 
confirm at least one executing device related to the confirmed meditation content (Pindado in at least [0044], [0046], [0071] for example discloses confirm at least one executing device related to the confirmed meditation content. See at least Pindado [0046] “the target device 150 can include a device that can communicate directly with the smart phone or hub 130. Thus, the target device 150 could include, for example, a … an appliance (e.g., TV, refrigerator, dishwasher, or washing machine), …a sound system”; [0071] “if an individual is trying to meditate, the wearable sensor can monitor the heart rate… response to determine the mental state (e.g. relaxed or agitated, and trends or changes in state) and select a song/music which has a calming effect”); and
control the execution of the confirmed meditation content and the confirmed at least one executing device using the communication interface(Pindado in at least [0044], [0046], [0071] for example discloses  control the execution of the confirmed meditation content and the confirmed at least one executing device using the communication interface. See at least Pindado [0044] “The analytics system 140 can include one or more computers that are configured to 
As per dependent Claim 7, Pindado further discloses electronic device wherein the stress information further comprises the type of stress, and wherein the instructions, when executed, cause the processor to control the electronic device to confirm the meditation content corresponding to the type of stress (Pindado in at least [0010], [0071] for example discloses processor controlling the electronic device to confirm the meditation content corresponding to the type of stress. See at least Pindado [0010] “one or more people and/or subjects can be monitored by one or more sensing devices that indicate one or more conditions of some or all of the people and/or subjects. The conditions can include physical conditions…physiologic or biologic conditions… mental, emotional, and psychiatric conditions, such as, mood, focus, concentration, depression, and alertness.”; [0071] “Music and sound can be used to affect the mental state … of a person or subject, and thereby influence the physiology (e.g. increased or 
As per independent Claim 11, Pindado discloses a method of operating an electronic device (Pindado in at abstract, fig. 1, [0009-0013], [0028-0032], [0035-0046], [0056], [0071], [0089] for example discloses relevant subject-matter. More specifically, Pindado in at least fig. 1, [0028-0029], [0056], [0071] for example discloses a method of operating an electronic device), the method comprising: 
receiving stress information from at least one collecting device (Pindado in at least [0010], [0029-0030], [0036], [0056], [0071] for example discloses receiving stress information from at least one collecting device. See at least Pindado [0036] “smart phone or hub 130 can receive sensor data indicating a physical or biological condition (e.g., motion, heart rate, respiration rate, temperature) of a person”; [0010] “one or more people and/or subjects can be monitored by one or more sensing devices that indicate one or more conditions of some or all of the people and/or subjects. The conditions can include physical conditions…The conditions can 
confirming meditation content corresponding to a stress level based on at least part of the received stress information(Pindado in at least [0044], [0056], [0071] for example discloses confirming meditation content corresponding to a stress level based on at least part of the received stress information. See at least [0044] “The analytics system 140 can include one or more computers that are configured to receive the sensing data. The sensing data can be transmitted by the smart phone 130 to the analytics system 140 over … the analytics system 140 can generate one or more commands and/or data and send one or more of those commands and/or data to the smart phone or hub 130, a target device 150 or a controller 160. The commands can be used to control or change the operation of the smart phone or hub 130, a target device 150 or a controller 160.”; [0071] “Music and sound can be used to affect the mental state (e.g. increase or decrease arousal) of a person or subject, and thereby influence the physiology (e.g. increased or decreased HR…). For example, if an individual is trying to meditate, the wearable sensor can monitor the heart rate… response to determine the mental state (e.g. relaxed or agitated, and trends or changes in state) and select a song/music which has a calming effect… Over time, the algorithm can learn to select the song/music/sounds or type of song/music/sound that is more likely to help the individual meditate and thus become more personalized.”); 
confirming at least one executing device related with the confirmed meditation content(Pindado in at least [0044], [0046], [0056], [0071] for example discloses confirming at least one executing device related with the confirmed meditation content. See at least Pindado [0046] “the target device 150 can include a device that can communicate directly with the smart 
controlling the execution of the confirmed meditation content and the confirmed at least one executing device(Pindado in at least [0044], [0046], [0056], [0071] for example discloses controlling the execution of the confirmed meditation content and the confirmed at least one executing device. See at least Pindado [0044] “The analytics system 140 can include one or more computers that are configured to receive the sensing data. The sensing data can be transmitted by the smart phone 130 to the analytics system 140 over … the analytics system 140 can generate one or more commands and/or data and send one or more of those commands and/or data to the smart phone or hub 130, a target device 150 or a controller 160. The commands can be used to control or change the operation of the smart phone or hub 130, a target device 150 or a controller 160.”; [0046] “the target device 150 can include a device that can communicate directly with the smart phone or hub 130. Thus, the target device 150 could include, for example, a … an appliance (e.g., TV, refrigerator, dishwasher, or washing machine), …a sound system”; [0071] “if an individual is trying to meditate, the wearable sensor can monitor the heart rate… response to determine the mental state (e.g. relaxed or agitated, and trends or changes in state) and select a song/music which has a calming effect”).
As per dependent Claim 17, Pindado further discloses method wherein the stress information further comprises the type of stress, and wherein confirming the meditation content .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 8, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pindado.
As per dependent Claim 5, Pindado discloses electronic device of claim 1(see claim 1), wherein the memory is configured to store meta information (Pindado in at least [0029] for example disclose memory at least short term memory is configured to store meta information. See at least Pindado [0029] “The sensor data can include other information, such as metadata”).
Pindado  does not explicitly disclose wherein the memory is configured to store meta information in which a recommended environment is matched to each of a plurality of meditation contents, and wherein the instructions, when executed, cause the processor to control an operation of the at least one executing device based on at least part of the meta information.
However, Pindado disclosure makes obvious wherein the memory is configured to store meta information in which a recommended environment is matched to each of a plurality of meditation contents, and wherein the instructions, when executed, cause the processor to control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify meta information storing scheme used by the electronic device as taught by Pindado, to further include meta information in which a recommended environment is matched to each of a plurality of meditation contents, as made obvious by Pindado. A person of ordinary skill would have been motivated to do so, with a reasonable 

As per dependent Claim 6, Pindado as a whole further discloses electronic device wherein the instructions, when executed, cause the processor to: in response to the first meditation content being confirmed, control the at least one executing device to execute the first meditation content in a first environment; and in response to the second meditation content being confirmed, control the at least one executing device to execute the second meditation content in a second environment different from the first environment(Pindado in at least [0011] for example discloses sensed information about one or more persons or subjects can be collected and processed or analyzed and used as an input or used to select or modify an input to a control system that controls the person or subject's environment, or a machine or device related to the person or subject and in at least [0013], [0035-0036],[0044] discloses analytics system 140 can include one or more computers that are configured to receive the sensing data ,generate one or more commands and/or data and send one or more of those commands and/or data to the smart phone or hub 130, a target device 150 or a controller 160 so that the commands can be used to control or change the operation of the smart phone or hub 130, a target device 150 or a controller 160 in [0046] discloses applications to various target devices which include devices that control the user’s environment such as lighting, sound system, home appliance, TV and  in [0071] for example discloses application to meditation contents which disclosure reads on the limitation as now explicitly, positively and specifically recited by the Applicants.).
As per dependent Claim 8, Pindado discloses electronic device of claim 1 (see claim 1), wherein the instructions, when executed, cause the processor to control the electronic device to confirm at least one executing device related to the confirmed meditation content among a plurality of executing devices (Pindado in at least [0046] discloses confirming at least one executing device among a plurality of executing devices such as home automation system, home appliances, sound system, communicating system, lighting and in [0071] discloses application to meditation content using a sound system which disclosure reads on the limitation processor to control the electronic device to confirm at least one executing device related to the confirmed meditation content among a plurality of executing devices as recited).
Pindado  does not explicitly disclose a plurality of executing devices set as a group based on an account of a user.
However, Pindado disclosure makes obvious a plurality of executing devices set as a group based on an account of a user (Pindado in [0011] discloses system applicable to multiple users, sensing devices and executing devices and in at least [0046] discloses communicating system (e.g., voice/telephone, text messaging, email, facsimile, and chat) which qualifies as executing devices set as a group based on an account of a user which disclosure makes it obvious to extend such grouping based on an account of a user to other executing devices such as home automation system, home appliances, sound system, lighting also disclosed in [0046].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of executing devices used in the electronic device as taught by Pindado, such that a plurality of executing devices are set as a group based on an account of a user, as made obvious by Pindado. A person of ordinary skill would have 

As per dependent Claim 15, Pindado discloses method of claim 11 (see claim 11) that includes store meta information (Pindado in at least [0029] for example disclose memory at least short term memory is configured to store meta information. See at least Pindado [0029] “The sensor data can include other information, such as metadata”).
Pindado  does not explicitly disclose wherein controlling the at least one executing device comprises controlling an operation of the at least one executing device based on at least part of meta information, and the meta information comprises information in which a recommended environment is matched to each of a plurality of meditation contents.
However, Pindado disclosure makes obvious method wherein controlling the at least one executing device comprises controlling an operation of the at least one executing device based on at least part of meta information, and the meta information comprises information in which a recommended environment is matched to each of a plurality of meditation contents (Pindado in at least [0011], [0013], [0029], [0035-0036], [0046] for example discloses controlling an operation of the at least one executing device based on at least part of meta information comprises information in which a recommended environment is matched to each of a plurality of meditation contents. See at least [0011] “sensed information about one or more persons or subjects can be collected and processed or analyzed and used as an input or used to select or modify an input to a control system that controls the person or subject's environment, or a machine or device related to the person or subject”; [0013] “the system, according to the algorithm, can include additional data as inputs to determine whether to interact with the control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify meta information storing scheme used in the method as taught by Pindado (see [0029]), to further include meta information in which a recommended environment is matched to each of a plurality of meditation contents, as made obvious by Pindado. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage facilitating information retrieval from storage to render the stress relief medication therapy.

As per dependent Claim 16, Pindado as a whole further discloses method wherein controlling the at least one executing device comprises: in response to the first meditation content being confirmed, controlling an executing device to execute the first meditation content in a first environment; and in response to the second meditation content being confirmed, controlling an executing device to execute the second meditation content in a second environment different from the first environment (Pindado in at least [0011] for example discloses sensed information about one or more persons or subjects can be collected and 
As per dependent Claim 18, Pindado discloses method of claim 11 (see claim 11), wherein confirming the at least one executing device comprises confirming at least one executing device related to the confirmed meditation content among a plurality of executing devices(Pindado in at least [0046] discloses confirming at least one executing device among a plurality of executing devices such as home automation system, home appliances, sound system, communicating system, lighting and in [0071] discloses application to meditation content using a sound system which disclosure reads on the limitation confirming at least one executing device related to the confirmed meditation content among a plurality of executing devices as recited)
Pindado  does not explicitly disclose plurality of executing devices set as a group based on an account of a user.
 disclosure makes obvious plurality of executing devices set as a group based on an account of a user(Pindado in [0011] discloses system applicable to multiple users, sensing devices and executing devices and in at least [0046] discloses communicating system (e.g., voice/telephone, text messaging, email, facsimile, and chat) which qualifies as executing devices set as a group based on an account of a user which disclosure makes it obvious to extend such grouping based on an account of a user to other executing devices such as home automation system, home appliances, sound system, lighting also disclosed in [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of executing devices used in the method as taught by Pindado, such that a plurality of executing devices are set as a group based on an account of a user, as made obvious by Pindado. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of personalize the system to a user while accommodating multiple users.

Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pindado in view of  Jung; Woochul et al. (Pub. No.: US 20140172910 A1, hereinafter referred to as “Jung”).
As per dependent Claim 2, Pindado discloses electronic device of claim 1 (see claim 1), wherein the memory is configured to store meta information (Pindado in at least [0029] for example disclose memory at least short term memory is configured to store meta information. See at least Pindado [0029] “The sensor data can include other information, such as metadata”).
Pindado  does not explicitly disclose wherein the memory is configured to store meta information matching a stress level to each of a plurality of meditation contents and wherein the 
However, in an analogous electronic device field of endeavor, Jung discloses electronic device (Jung in at least abstract, [0003], [0006], [0008], [0014], [0038-0040], [0050-0051] for example discloses relevant subject-matter. More specifically, Jung in at least [0008] for example discloses electronic device. See at least Jung [0008] “a music recommendation system and method … that provides music suitable for the stress state” ) wherein the memory is configured to store meta information matching a stress level to each of a plurality of meditation contents (Jung in at least [0040] for example discloses the memory is configured to store meta information matching a stress level to each of a plurality of meditation contents. Here, Jung “stress reduction music” is representative of meditation contents as recited. See Jung [0040] “The stress reduction music recommending unit 126 may be configured to receive the stress information from the stress determining unit 116, and search music that corresponds to the stress information from the music recommendation-meta DB managing unit 123 and recommend the
music”), and 
wherein the instructions, when executed cause the processor to control the electronic device to: confirm the meditation content corresponding to the stress level based on at least part of a comparison result of the received stress information and the stored meta information (Jung in at least abstract, [0040], [0050-0051] for example discloses control an electronic device to: confirm the meditation content corresponding to the stress level based on at least part of a comparison result of the received stress information and the stored meta information. See at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meta information used in the electronic device as taught by Pindado, to further include meta information matching a stress level to each of a plurality of meditation contents, as taught by Jung. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  ensuring that music be provided that is suitable for the stress state of listener in consideration of the stress state (Jung, abstract, [0008], [0006]).

As per dependent Claim 3, the combination of Pindado and Jung as a whole further discloses electronic device wherein the instructions, when executed, cause the processor to control the electronic device to: in response to receiving stress information representing a stress of a first level using the communication interface, identify first meditation content as the confirmed meditation content (Pindado in at least [0071] for example discloses in response to receiving stress information representing a stress of a first level using the communication interface, identify first meditation content as the confirmed meditation content. See at least Pindado [0071] “Music and sound can be used to affect the mental state …of a person or subject, and thereby influence the physiology (e.g. increased or decreased HR… if an individual 

As per dependent Claim 4, the combination of Pindado and Jung as a whole further discloses electronic device wherein the meta information (Pindado in [0029] “metadata”) further 
wherein the instructions, when executed, cause the processor to control the electronic device to: in response to receiving supplementary information from the collecting device using the communication interface, confirm the meditation content corresponding to the stress level based on at least part of a comparison result of the received supplementary information and the stored meta information (Pindado in [0032], [0036], [0041] for example discloses in response to receiving supplementary information from the collecting device using the communication interface, confirm the meditation content corresponding to the stress level based on at least part of a comparison result of the received supplementary information and the stored meta 
As per dependent Claim 12, Pindado discloses method of claim 11 (see claim 11), that includes store meta information (Pindado in at least [0029] for example disclose memory at least short term memory is configured to store meta information. See at least Pindado [0029] “The sensor data can include other information, such as metadata”).
Pindado  does not explicitly disclose wherein confirming the meditation content comprises confirming the meditation content corresponding to the stress level based on at least part of a comparison result of the received stress information and previously stored meta information, and the meta information comprises information matching a stress level to each of a plurality of meditation contents.

wherein confirming the meditation content comprises confirming the meditation content corresponding to the stress level based on at least part of a comparison result of the received stress information and previously stored meta information (Jung in at least abstract, [0040], [0050-0051] for example discloses confirming the meditation content corresponding to the stress level based on at least part of a comparison result of the received stress information and previously stored meta information. See at least [0050] “the stress determining unit 116 may be configured to determine the stress state … the stress determining unit 116 may be configured to determine the type and the intensity of the stress. The stress determining unit 116 may be configured to determine two or more types of stress and the intensity. The stress determining unit 116 may be configured to generate stress information that includes the type and the intensity of stress and transmit the stress information to the stress reduction music recommending unit 126.”), and 
the meta information comprises information matching a stress level to each of a plurality of meditation contents (Jung in at least [0040] for example discloses the memory is configured to store meta information matching a stress level to each of a plurality of meditation contents. Here, Jung “stress reduction music” is representative of meditation contents as recited. See Jung [0040] “The stress reduction music recommending unit 126 may be configured to receive the stress information from the stress determining unit 116, and search music that corresponds to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meta information used in the method as taught by Pindado, to further include meta information matching a stress level to each of a plurality of meditation contents, as taught by Jung. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  ensuring that music be provided that is suitable for the stress state of listener in consideration of the stress state (Jung, abstract, [0008], [0006]).

As per dependent Claim 13, the combination of Pindado and Jung as a whole further discloses method wherein confirming the meditation content comprises: in response to receiving stress information representing a stress of a first level, identifying first meditation content as the confirmed meditation content (Pindado in at least [0056], [0071] for example discloses in response to receiving stress information representing a stress of a first level, identifying first meditation content as the confirmed meditation content. See at least Pindado [0071] “Music and sound can be used to affect the mental state …of a person or subject, and thereby influence the physiology (e.g. increased or decreased HR… if an individual is trying to meditate, the wearable sensor can monitor the heart rate…to determine the mental state (e.g. relaxed or agitated, and trends or changes in state) and select a song/music which has a calming effect… if the determined physiological response (e.g., as measured by the heart rate, respiration rate and galvanic skin response) indicates that the selected song is having (or has had in the past) the desired effect, the song/music/sound would continue playing and any subsequent 
As per dependent Claim 14, the combination of Pindado and Jung as a whole further discloses method wherein the meta information (Pindado in [0029] “metadata”) further comprises at least one of user information, a user state, or environment information (Pindado in [0032], [0036] for example discloses at least one of user information, a user state, or environment information. See at least Pindado [0032] “The sensing device 110 can detect and measure (either directly or indirectly) the physical motion of the person or subject. The sensing device 110 can include sensors that detect and measure (either directly or indirectly) .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pindado in view of  Kim; Sungyup et al. (Pub. No.: US 20170273612 A1, hereinafter referred to as “Kim”).
As per dependent Claim 9, Pindado discloses  electronic device of claim 1 (see claim 1).
Pindado  does not explicitly disclose the processor controlling the collecting device to guide the viewing of the meditation content.
However, in an analogous electronic device field of endeavor, Kim discloses  electronic device (Kim in at least abstract, fig. 1, 10A, [0001], [0007-0009], [0024-0025],  [0029-0030], [0049], [0096], [0257] for example discloses relevant subject-matter. More specifically, Kim in fig. 10A, [0001], [0257] discloses electronic device. See at least [0001] “a mobile terminal capable of calculating a stress index based on a user's biometric information” ) wherein the instructions, when executed, cause the processor to control the collecting device to guide the viewing of the meditation content (Kim in at least [0024-0025], [0049], [0257] for example discloses processor controlling the collecting device to guide the viewing of the meditation content. Here, Kim’s stress relief information/music is representative of “meditation content” as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meditation content rendered by electronic device as taught by Pindado, to be in a guided form, as taught by Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of allowing stress to be reduced more efficiently and actively by providing a service specific to a user (Kim, [0029-0030]).
As per dependent Claim 19, Pindado discloses  method of claim 11 (see claim 11).
Pindado  does not explicitly disclose controlling the collecting device to guide the viewing of the meditation content,
However, in an analogous electronic device field of endeavor, Kim discloses  method (Kim in at least abstract, fig. 1, 10A, [0001], [0007-0009], [0024-0025],  [0029-0030], [0049], [0096], [0257] for example discloses relevant subject-matter. More specifically, Kim in fig. 10A, [0001], [0257] discloses method. See at least Kim [0001] “a mobile terminal capable of calculating a stress index based on a user's biometric information, and a method for controlling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meditation content rendering process used by electronic device as taught by Pindado, to be in a guided form, as taught by Kim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of allowing stress to be reduced more efficiently and actively by providing a service specific to a user (Kim, [0029-0030]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pindado in view of  Hyun, Eun-Hee et al. (Pub. No.: US 20050122943 A1, hereinafter referred to as “Hyun”).
As per dependent Claim 10, Pindado discloses the electronic device of claim 1(see claim 1), wherein the instructions, when executed, cause the processor to control the electronic 
  does not explicitly disclose the processor identifies that the collecting device enters a previously registered area.
However, in an analogous electronic device field of endeavor, Hyun discloses electronic device wherein the processor identifies that the collecting device enters a previously registered area (Hyun in at least [0013-0015] for example discloses electronic device wherein the processor identifies that the collecting device enters a previously registered area. See at least
Hyun [0015] “SIP-based user mobility service providing apparatus comprises a sensing part that detects an event that the user enters a specific region or goes out of the specific region, to grasp a position of the user, and a sensing management module that receives information on the position of the user in the specific region from the sensing part and carries out SIP registration for several terminal existing in the specific region in place of the user, to allow the user to receive a call using a specific terminal among the plurality of terminals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geolocation used by the electronic device as taught by Pindado, by further including prior registration process, as taught by Hyun. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing user services when  the user’s is in the desired as well as predetermined geolocation.

As per dependent Claim 20, Pindado discloses method of claim 11(see claim 11), comprising, in response to receiving stress information from the collecting device, identifying that the collecting device enters a desired geolocation(Pindado in at least [0011], [0029-0031], [0041] for example discloses in response to receiving stress information from the collecting 
Pindado  does not explicitly disclose identifying that the collecting device enters a previously registered area.
However, in an analogous electronic device field of endeavor, Hyun discloses method comprising, in response to receiving stress information from the collecting device, identifying that the collecting device enters a previously registered area(Hyun in at least [0013-0015] for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geolocation used by the electronic device as taught by Pindado, by further including prior registration process, as taught by Hyun. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing user services when  the user’s is in the desired as well as predetermined geolocation.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20190030278 A1 for disclosing electronic systems and methods that provide cues to entrain/guide a user's respiration rate and/or breath architecture  to encourage relaxation, meditation (see at least fig. 1) similar in terms of application to meditation to that disclosed.
US 20150324701 A1 for disclosing a sensory effect representation apparatus including a collection unit configured to collect user status information about a user status, a storage unit configured to store sensory effects; an analysis unit configured to analyze the user status 
US 20150297109 A1 for disclosing a meditation facilitating system and method provided for associating bio-signal data (e.g. EEG brain scan data) from at least one user with at least one music data item (e.g. song, or piece of music). By associating bio-signal data, or emotions determined therefrom, with music, the system may establish a data store of music associated with emotions. That database may then be leveraged upon determining that a user is feeling a particular emotion through an EEG scan. When a particular emotion is detected in EEG data of a user, the system may then respond based at least partly on the same or similar emotion being associated with one or more music data items to enhance meditation similar in terms of application to meditation to that disclosed.
US 20050215848 A1 for disclosing method and apparatus for providing sound or visual cues to provide the synchronization in time of groups of individuals in meditation, contemplation, prayer and physical movement. The sound or visual temporal cues can be integrated into wristwatches, clocks, communication devices such as phones, networked computer devices including computers, entertainment processes including television and radio broadcasting, and information management tools such as PDAs, or be integrated into an appliance dedicated for the purpose of synchronizing said activities similar in terms of application to meditation to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            
	March 2, 2022